Case 19-00730-5-JNC      Doc 537 Filed 11/15/19 Entered 11/15/19 15:11:32             Page 1 of 3




                        UNITED STATES BANKRUPCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

 IN RE:                                                    CASE NO.: 19-00730-5-JNC

 CAH ACQUISITION COMPANY #1, LLC,                          CHAPTER 11
 d/b/a WASHINGTON COUNTY HOSPITAL,
        DEBTOR.

 IN RE:                                                    CASE NO.: 19-01230-5-JNC

 CAH ACQUISITION COMPANY #2, LLC                           CHAPTER 11
 d/b/a OSWEGO COMMUNITY HOSPITAL,
         DEBTOR.


 IN RE:                                                    CASE NO.: 19-01180-5-JNC

 CAH ACQUISITION COMPANY #3, LLC                           CHAPTER 11
 d/b/a HORTON COMMUNITY HOSPITAL,
         DEBTOR.


 IN RE:                                                    CASE NO.: 19-01300-5-JNC

 CAH ACQUISITION COMPANY #6, LLC,                          CHAPTER 11
 d/b/a I-70 COMMUNITY HOSPITAL,
          DEBTOR.

 IN RE:                                                    CASE NO.: 19-01298-5-JNC

 CAH ACQUISITION COMPANY 7, LLC,                           CHAPTER 11
 d/b/a PRAGUE COMMUNITY HOSPITAL,
         DEBTOR

 IN RE:                                                    CASE NO.: 19-01697-5-JNC

 CAH ACQUISITION COMPANY 12, LLC,                          CHAPTER 11
 d/b/a FAIRFAX COMMUNITY HOSPITAL,
        DEBTOR

 IN RE:                                                    CASE NO.: 19-01227-5-JNC

 CAH ACQUISITION COMPANY 16, LLC                           CHAPTER 11
 d/b/a HASKELL COUNTY COMMUNITY
 HOSPITAL,
         DEBTOR.

          MOTION TO CONTINUE HEARING ON APPLICATION FOR INTERIM
              COMPENSATION AND REIMBURSEMENT OF EXPENSES

        Now comes the Bankruptcy Administrator and respectfully requests that the hearing
 scheduled for November 19, 2019 be continued for a period of fourteen days on the Initial
Case 19-00730-5-JNC      Doc 537 Filed 11/15/19 Entered 11/15/19 15:11:32          Page 2 of 3




 Application by Spilman Thomas & Battle, PLLC for Allowance of Interim Compensation and
 Reimbursement of Expenses be continued to allow the parties to negotiate a consensual
 resolution to the Bankruptcy Administrator’s objection.

        Rayford K. Adams III of Spilman Thomas & Battle, PLLC consents to the continuance.

          Wherefore, the Bankruptcy Administrator requests that the hearing scheduled for
 November 19, 2019 on the Bankruptcy Administrator’s objection to the Interim Compensation of
 Spilman, Thomas and Battle PLLC be continued for a period of fourteen days and such other
 relief as the court deems just and proper.

        Respectfully submitted, this 15th day of November 2019.

                                                   Marjorie K. Lynch
                                                   Bankruptcy Administrator


                                                   By: /s/ Kirstin E. Gardner
                                                   Kirstin Gardner
                                                   Staff Attorney
                                                   Bankruptcy Administrator’s Office
                                                   434 Fayetteville Street, Suite 640
                                                   Raleigh, North Carolina 27601
                                                   (919) 334-3889
                                                   kirstin_gardner@nceba.uscourts.gov
                                                   State Bar No. 52144
Case 19-00730-5-JNC       Doc 537 Filed 11/15/19 Entered 11/15/19 15:11:32               Page 3 of 3




                                 CERTIFICATE OF SERVICE


        I, Kirstin E. Gardner, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina,
 27601, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

        That on this day, I served copies of the foregoing document electronically on the
 following:

 Thomas W. Waldrep, Jr.                served via: CM/ECF
 Waldrep LLP


 Rayford K. Adams, III                 served via: CM/ECF
 Spilman Thomas & Battle, PLLC


        I certify under penalty of perjury that the foregoing is true and correct.

        Dated this the 15th day of November 2019.


                                                       By: /s/ Kirstin E. Gardner
                                                       Kirstin Gardner
                                                       Staff Attorney
                                                       Bankruptcy Administrator’s Office
                                                       434 Fayetteville Street, Suite 640
                                                       Raleigh, North Carolina 27601
                                                       (919) 334-3889
                                                       kirstin_gardner@nceba.uscourts.gov
                                                       State Bar No. 52144
